DETAILED ACTION
This Office action is in response to an RCE submitted on January 7, 2022.
Claims 1-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 13-16, filed July 19, 2021, with respect to prior art rejection of claims 1-20 have been fully considered and are persuasive.  The prior art rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A core network comprising: 
a mobility management network element comprising a memory storing instructions and a processor coupled to the memory to execute the instructions to send a session establishment request message to a control plane entity; 
the control plane entity, independent of the mobility management network element, comprising a memory storing instructions and a processor coupled to the memory to execute the instructions to: 
receive the session establishment request message from the mobility management entity; 
in response to the session establishment request message, allocate an internet protocol (IP) address information to a user equipment (UE), 
generate configuration information of a data path according to the IP address information allocated by the control plane entity, 
wherein the configuration information of the data path comprises association information of the data path which comprises the IP address information and one or more IP quintuple filters, and 
wherein the association information is used for forwarding data to an associated data path; and 
send the configuration information of the data path to a user plane entity, wherein the data path is used for connecting the user plane entity with a radio access network (RAN), and a packet data network; and 
the user plane entity, which is located between the packet data network and the RAN and connected with the control plane entity, comprising a memory storing instructions and a processor coupled to the memory to execute the instructions to: 
receive the configuration information of the data path, and 
forward data of the UE on the data path, when the data of the UE is matched with the association information of the data path.
Watanabe et al. (US 2009/0252133 A1, “Watanabe”) discloses a control plane access gateway (C-AGW) using tunnels to connect access terminals with BS and core network (see FIG. 2), and user plane access gateway (U-AGW) connecting to C-AGW and forwarding uplink and downlink data of the access terminal on the tunnels (see FIG. 2 and ¶ 58). 
Hahn et al. (US 2015/0052234 A12, “Hahn”) discloses a central controller assigning IP addresses to hosts/UEs during the attach procedure (see FIG. 4 and ¶¶ 51, 88-89).
However, the prior arts of record do not disclose, alone or in combination, the control plane entity, independent of the mobility management network element, comprising a memory storing instructions and a processor coupled to the memory to execute the instructions to: receive the session establishment request message from the mobility management entity; in response to the session establishment request message, allocate an internet protocol (IP) address information to a user equipment (UE), generate configuration information of a data path according to the IP address information allocated by the control plane entity, wherein the configuration information of the data path comprises association information of the data path which comprises the IP 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-7 and 21 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 8-20 and 22-23, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474